Case 1:19-cv-04327-VEC Document 127 Filed 09/08/20 Page 1 of 2
                           USDC SDNY
                           DOCUMENT
                           ELECTRONICALLY FILED
                           DOC #:
                           DATE FILED: 09/08/2020



                                          MEMO ENDORSED
 Case 1:19-cv-04327-VEC Document 127 Filed 09/08/20 Page 2 of 2


The Court reminds the parties that the deadline for fact discovery is
Thursday, December 31, 2020. The next pre-trial conference is
scheduled for Friday, January 8, 2021, at 10:00 A.M. and the parties'
joint-pre-conference letter, as specified in the original case
management plan, is due by Wednesday, December 30, 2020. See
Dkt. 117.

The parties are advised that absent extraordinary circumstances, no
further extension of fact discovery is likely to be granted.
SO ORDERED.

                                       Date: 09/08/2020


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
